Case 2:16-cv-06794-AB-JC Document 287 Filed 09/13/19 Page 1 of 11 Page ID #:25882



   1   JEROME J. SCHLICHTER (SBN 054513)
       jschlichter@uselaws.com
   2   NELSON G. WOLFF (admitted pro hac vice)
       nwolff@uselaws.com
   3   MICHAEL A. WOLFF (admitted pro hac vice)
       mwolff@uselaws.com
   4   KURT C. STRUCKHOFF (admitted pro hac vice)
       kstruckhoff@uselaws.com
   5   SCHLICHTER, BOGARD & DENTON LLP
       100 South Fourth Street, Suite 1200
   6   St. Louis, MO 63102
       Telephone: (314) 621-6115
   7   Facsimile: (314) 621-5934
       Lead Counsel for All Plaintiffs
   8
       WILLIAM A. WHITE (SBN 121681)
   9   wwhite@hillfarrer.com
       HILL, FARRER & BURRILL LLP
  10   One California Plaza, 37th Floor
       300 South Grand Avenue
  11   Los Angeles, CA 90071-3147
       Telephone: (213) 620-0460
  12   Facsimile: (213) 620-4840
       Local Counsel for Plaintiffs
  13
  14
                     IN THE UNITED STATES DISTRICT COURT
  15               FOR THE CENTRAL DISTRICT OF CALIFORNIA
  16                            (Western Division)

  17   CLIFTON W. MARSHALL, et al.,          Case No. 16-CV-6794 AB (JCx)
  18
                              Plaintiffs,    MEMORANDUM IN OPPOSITION
  19   v.                                    TO DEFENDANTS’ MOTION IN
  20                                         LIMINE REGARDING DAVID WITZ
       NORTHROP GRUMMAN
  21   CORPORATION, et al.,                  Date: October 4, 2019
  22                                         Time: 11:00 a.m.
                              Defendants.    Courtroom 7B – 7th Floor
  23
  24                                         Hon. André Birotte Jr.
  25
  26
  27
  28
Case 2:16-cv-06794-AB-JC Document 287 Filed 09/13/19 Page 2 of 11 Page ID #:25883



   1                                    INTRODUCTION

   2         Defendants have moved in limine to exclude all testimony of David Witz.

   3   Rather than making specific objections to specific opinions, Defendants again filed

   4   an improper “amorphous” motion seeking to bar all of his testimony. In re

   5   Northrop Grumman Corp. ERISA Litig., No. 06-6213-AB, Doc. 728 at 2 (C.D. Cal.

   6   Mar. 3, 2017) (“Grabek”); see Doc. 167-1. Particularly problematic is that Plaintiffs

   7   are left deciphering Defendants’ generic motion to determine what arguments apply

   8   to his prior Rule 26(a)(2) report (and for what paragraphs) in comparison to his

   9   written direct testimony submitted in this case (Doc. 282).1 The Court should not be

  10   forced to “rule in a vacuum” on the admissibility of Witz’s testimony at this stage.

  11      Witz has nearly 40 years of relevant experience in the retirement plan industry

  12   with direct involvement in the provision of administrative services to defined

  13   contribution plans and consulting with fiduciaries and employers on accepted

  14   industry standards. Defendants’ generalized attacks are disfavored in this bench

  15   trial where the “better approach” is to admit the contested testimony and allow

  16   vigorous cross examination. Boeing Co. v. KB Yuzhnoye, No. 13-730-AB, 2015 WL

  17   12803452, at *4 (C.D. Cal. Nov. 3, 2015) (citing Fierro v. Gomez, 865 F. Supp.

  18   1387, 1395 n.7 (N.D. Cal. 1994)). Although Defendants insist that Witz lacks

  19   sufficiently specific experience to testify, that overly narrow view is not the

  20   standard. Witz satisfies the minimum threshold for qualification and offers

  21   testimony that will advance this Court’s understanding of Defendants’ unlawful

  22   practice of receiving Plan assets for putative administrative and investment-related

  23   services provided by Northrop employees. Defendants’ motion should be denied

  24   because Defendants have not met the “high standard” that Witz’s testimony is

  25   inadmissible “on all potential grounds.” Grabek, Doc. 728 at 2.

  26
         1
  27       For instance, Defendants do not appear to challenge his testimony related to the
       investment-related services performed by Northrop’s Investment Trust &
  28   Administration (“ITA”) department or his damage calculations.
       CASE NO. 16-CV-6794 AB (JCX)             -1-           MEM. IN OPP. TO MOT. IN LIMINE
                                                                                RE DAVID WITZ
Case 2:16-cv-06794-AB-JC Document 287 Filed 09/13/19 Page 3 of 11 Page ID #:25884



   1                                     BACKGROUND

   2      Witz provides direct testimony in support of Plaintiffs’ claims that Defendants

   3   breached their fiduciary duties and committed prohibited transactions by causing

   4   the Plan to distribute Plan assets to Northrop as putative payment for services

   5   performed by Northrop employees. Doc. 132 ¶¶ 105–110, 122–134 (Counts I, IV–

   6   V). Witz intends to offer substantially similar opinions as he was going to provide

   7   in Grabek regarding the appropriate process for an employer to receive payment

   8   from a plan for administrative services, and the reasonable compensation for any

   9   services not outsourced to third parties. Doc. 282 ¶¶ 15–78.2

  10     I.   Qualifications.

  11      Witz has nearly 40 years of experience in the retirement benefits field. Doc. 282

  12   ¶ 1. He has provided independent fiduciary, recordkeeping, and consulting services

  13   to numerous retirement plans, including advice to fiduciaries. Id. From this

  14   experience, he has developed an understanding of the practices and procedures to

  15   be followed by fiduciaries. Id. ¶ 15. He has witnessed fiduciary practices of

  16   numerous ERISA plans and has personal knowledge of the manner in which

  17   prudent and loyal fiduciaries comply with ERISA’s stringent standards. Id.

  18      Witz previously worked for four different third party administrators that

  19   provided administrative services to ERISA retirement plans. Id. ¶¶ 2, 4–5. He

  20   owned and personally ran one of them, Corporate Benefit Planning. Id. ¶ 4. For

  21   almost 20 years, he was directly involved in the provision of administrative services

  22   for defined contribution plans. Id. ¶ 2. He acted as a fiduciary providing investment

  23   advice to clients. Id. ¶ 5. Since 2004, Witz has provided custom risk management

  24   and consulting services to fiduciaries and service providers of defined contribution

  25   plans through Fiduciary Risk Assessment LLC and PlanTools. Id. ¶¶ 6‒8.

  26      During his professional career, Witz has assessed both internal and external

  27     2
           Defendants did not move to exclude Witz’s testimony on the basis that he was
  28   not sufficiently qualified or offered unreliable opinions. See Grabek, Doc. 679.
       CASE NO. 16-CV-6794 AB (JCX)                -2-          MEM. IN OPP. TO MOT. IN LIMINE
                                                                               RE DAVID WITZ
Case 2:16-cv-06794-AB-JC Document 287 Filed 09/13/19 Page 4 of 11 Page ID #:25885



   1   expenses charged to plans. Id. ¶ 9. He has evaluated the reasonableness of

   2   administrative expenses (including internal expenses) for a defined contribution

   3   plan with $4.2 billion in assets and over 100,000 participants. Id. He has advised

   4   employers regarding whether they should charge employer expenses to their plans.

   5   Id. He is the Chief Fiduciary Officer for two investment advisory firms where he

   6   regularly counsels the firms’ advisors on fiduciary practices and whether their

   7   employer clients should charge their plans for employer expenses. Id. ¶¶ 6, 10.

   8    II.   Expert testimony.

   9      Relying upon his 38 years of experience, Witz will provide testimony regarding

  10   the process and procedures that prudent fiduciaries follow when an employer seeks

  11   reimbursement for services performed by its employees and how Defendants

  12   deviated from those standards. Id. ¶¶ 15‒60. Witz will assess the services

  13   performed by Northrop’s benefits departments and ITA based on information

  14   produced by Defendants in this case. Id. ¶¶ 61‒72. Applying his knowledge and

  15   experience when administering defined contribution plans, Witz will explain how

  16   non-recordkeeping services could have been performed by 4 full-time employees (if

  17   any) instead of 70+ Northrop employees that billed time to the Plan. Id. ¶¶ 61‒66.

  18   He will then describe the services that Northrop’s ITA department performed in the

  19   general oversight over Plan investments, id. ¶ 67, and explain how these services

  20   could have been performed by one full-time employee (if any), not 16 employees

  21   employed by Northrop, based on the Plan’s investment structure. Id. ¶¶ 68–72.

  22      Witz then calculates the Plan’s losses from the unlawful payments to Northrop.

  23   Id. ¶¶ 73‒76. To the extent the Court finds that Defendants are entitled to an offset

  24   for reasonable compensation, Witz provides that calculation. Id. ¶¶ 77–78. He

  25   determines a reasonable fee based on independent and reliable sources, including

  26   from the Department of Labor’s Bureau of Labor Statistics, reporting median

  27   annual salaries for employees who perform similar services. Id. ¶ 77.

  28
       CASE NO. 16-CV-6794 AB (JCX)               -3-          MEM. IN OPP. TO MOT. IN LIMINE
                                                                              RE DAVID WITZ
Case 2:16-cv-06794-AB-JC Document 287 Filed 09/13/19 Page 5 of 11 Page ID #:25886



   1                                       ARGUMENT

   2     Federal Rule of Evidence 702 grants the Court “broad discretion to decide

   3   whether to admit expert testimony”. United States v. Hankey, 203 F.3d 1160, 1168

   4   (9th Cir. 2000). “[T]he rejection of expert testimony is the exception rather than the

   5   rule.” Fed. R. Evid. 702, adv. comm. notes (2000). The standard for admissibility

   6   under Rule 702 is “flexible”. Daubert v. Merrill Dow Pharms., Inc., 509 U.S. 579,

   7   594 (1993). Daubert is “not overly concerned about the prospect that some dubious

   8   scientific theories may pass the gatekeeper”. Dorn v. Burlington N. Santa Fe R.R.

   9   Co., 397 F.3d 1183, 1196 (9th Cir. 2005). “Vigorous cross-examination,

  10   presentation of contrary evidence, and careful instruction on the burden of proof are

  11   the traditional and appropriate means of attacking shaky but admissible evidence.”

  12   Daubert, 509 U.S. at 596; Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010). In

  13   bench trials, Daubert’s gatekeeping obligation is “lessened.” Boeing, 2015 WL

  14   12803452, at *4; United States v. Flores, 901 F.3d 1150, 1165 (9th Cir. 2018).

  15      Motions to exclude experts in bench trials are “generally superfluous” and

  16   “inapplicable”. Acad. of Motion Picture Arts & Scis. v. GoDaddy.com, No. 10-

  17   3738-AB, 2015 WL 12697750, at *2 (C.D. Cal. Apr. 10, 2015) (quoting United

  18   States v. Heller, 551 F.3d 1108, 1112 (9th Cir. 2009)). “[T]he question of reliability

  19   need not be determined in advance of trial.” Wolkowitz v. Lerner, No. 07-777-CAS,

  20   2008 WL 1885770, at *5 (C.D. Cal. Apr. 21, 2008) (citations omitted). The better

  21   approach is for the Court to admit Witz’s testimony “subject to the ability later to

  22   exclude it or disregard it if it turns out not to meet” Rule 702. Flores, 901 F.3d at

  23   1165 (quotation marks and citation omitted).

  24     I.   Witz offers opinions relevant to industry standards.

  25      Witz made clear that he is not offering legal conclusions. Doc. 202-03 at 2–4

  26   (27:24–29:19). His written direct testimony makes this clear and cannot be

  27   construed as summarizing the law, opinions “exclusively on purely legal disputes”,

  28   or “run[ning] roughshod over the well-recognized rule” that an expert cannot give
       CASE NO. 16-CV-6794 AB (JCX)                -4-          MEM. IN OPP. TO MOT. IN LIMINE
                                                                               RE DAVID WITZ
Case 2:16-cv-06794-AB-JC Document 287 Filed 09/13/19 Page 6 of 11 Page ID #:25887



   1   legal conclusions. Doc. 266 at 6–7.3

   2      As a retirement plan professional, Witz provides testimony regarding relevant

   3   industry practices and his understanding of the DOL’s guidance that he relies on in

   4   practice when advising fiduciaries. Doc. 282 ¶¶ 15–28.4 His testimony will assist

   5   the Court in understanding the appropriate process a prudent and loyal fiduciary

   6   would follow when seeking reimbursement of expenses from a plan. Madrigal v.

   7   Allstate Indem. Co., No. 14-4242-SS, 2015 WL 12746232, at *5–6 (C.D. Cal. Oct.

   8   29, 2015) (permitting expert testimony on industry practices); In re Bard IVC

   9   Filters Prod. Liab. Litig., No. 15-2641, 2017 WL 6523833, at *6 (D. Ariz. Dec. 21,

  10   2017) (permitting testimony on FDA regulations and the legal requirements the

  11   FDA may impose on manufacturers). The fact that he makes limited references to

  12   the law does not automatically render his opinions inadmissible. Hangarter v.

  13   Provident Life & Accident Ins. Co., 373 F.3d 998, 1017 (9th Cir. 2004) (“a witness

  14   may refer to the law in expressing an opinion without that reference rendering the

  15   testimony inadmissible”) (citation omitted).

  16         Nor does Witz interpret the Administrative Services Master Contract (“ASA”)

  17   and opine that Defendants failed to comply with its terms. See Doc. 282 ¶¶ 29–36.

  18   As such, he does not “summarize” evidence that “reads frightening like a judicial

  19   opinion”. Doc. 266 at 9 (6:3–4). At most, Witz describes the provisions that are set

  20   forth in that agreement and how it represents a reasonable contract and arrangement

  21   for an employer to provide services to a retirement plan based on his role as a

  22   consultant and advisor to retirement plans. Doc. 282 ¶ 30. He is permitted to testify

  23   regarding these relevant facts, including the terms of the ASA, that form the basis

  24
         3
  25       “Doc.” page references are to the CM/ECF header page number.
         4
           Indeed, the DOL publishes this guidance to educate fiduciaries on their
  26   obligations and the applicability of ERISA standards to particular factual
  27   circumstances. https://www.dol.gov/agencies/ebsa/employers-and-
       advisers/guidance. See also https://www.dol.gov/agencies/ebsa/employers-and-
  28   advisers/plan-administration-and-compliance/retirement.
       CASE NO. 16-CV-6794 AB (JCX)              -5-          MEM. IN OPP. TO MOT. IN LIMINE
                                                                              RE DAVID WITZ
Case 2:16-cv-06794-AB-JC Document 287 Filed 09/13/19 Page 7 of 11 Page ID #:25888



   1   of his opinions. Fed. R. Civ. P. 26(a)(2)(B); Berman v. Sink, No.13-597, 2016 WL

   2   8730672, at *8 (E.D. Cal. May 27, 2016) (permitting expert to interpret evidence

   3   that formed the basis for his opinions).

   4      Although Defendants may disagree with the advice Witz provides to clients

   5   (e.g., Doc. 282 ¶ 20), or claim that he failed to consider other legal authority, their

   6   challenges to the “underpinnings” of his opinions go to its weight. See Bergen v.

   7   F/V St. Patrick, 816 F.2d 1345, 1352 n.5 (9th Cir. 1987); Hangarter, 373 F.3d at

   8   1017 n.14. Defendants also are incorrect about the law. The principle that a

   9   corporate fiduciary must recuse itself from a fiduciary decision to hire an affiliated

  10   party for plan services to avoid violating § 1106(b) is set forth in 29 C.F.R. §

  11   2550.408b-2(f). See 29 C.F.R. § 2550.408b-2(f) (example 7). DOL Advisory

  12   Opinion 97-03 notes that “it would generally be necessary to avoid violations” of §

  13   1106(b)(1) and (b)(2) to have “an independent fiduciary” determine whether to pay

  14   expenses from plan assets. DOL Adv. Op. 97-03, 1997 WL 28100, at *4.

  15    II.   Witz is sufficiently qualified to testify.

  16      Rule 702 “embrace[s] more than a narrow definition of qualified expert”.

  17   Thomas v. Newton Int’l Enterprises, 42 F.3d 1266, 1269 (9th Cir.1994). Only

  18   “minimal foundation” is required. Id. “A witness can qualify as an expert through

  19   practical experience in a particular field[.]” Rogers v. Raymark Indus., Inc., 922

  20   F.2d 1426, 1429 (9th Cir. 1991). “Any challenges to [an expert’s] qualifications,

  21   including his lack of specialization, affects the weight of the testimony[.]” Victorino

  22   v. FCA US LLC, No. 16-1617, 2018 WL 2551312, at *5 (S.D. Cal. June 4, 2018)

  23   (citations omitted). A court abuses it discretion by excluding expert testimony

  24   “solely on the ground that the witness’s qualifications are not sufficiently specific if

  25   the witness is generally qualified.” In re Silicone Gel Breast Implants Prod. Liab.

  26   Litig., 318 F. Supp. 2d 879, 889 (C.D. Cal. 2004) (citation omitted).

  27      Contrary to Defendants’ assertions, Doc. 226 at 9‒11, Witz has experience

  28   advising fiduciaries and employers regarding the process for an employer to seek
       CASE NO. 16-CV-6794 AB (JCX)                -6-           MEM. IN OPP. TO MOT. IN LIMINE
                                                                                RE DAVID WITZ
Case 2:16-cv-06794-AB-JC Document 287 Filed 09/13/19 Page 8 of 11 Page ID #:25889



   1   reimbursement of expenses from a plan. Doc. 282 ¶¶ 5, 9–10; Doc. 202-3 at 8–12

   2   (40:6–41:9, 45:13–47:5), 34–35 (144:22–145:25); Declaration of Kurt Struckhoff,

   3   ¶ 2, Ex.1 at 211:25–214:1. He has assessed the reasonableness of internal and

   4   external fees charged to plans, including for a $4.2 billion defined contribution plan

   5   with over 100,000 participants. Doc. 202 ¶ 9; Doc. 202-3 at 7–8 (31:5–7, 33:7–9),

   6   17–18 (59:13–60:1), 37 (216:11–24). Although he may not have been “directly”

   7   engaged by a client since 2004, Doc. 266 at 10 (7:11–17), Defendants ignore Witz’s

   8   experience consulting with advisors of retirement plans pertaining to their clients

   9   seeking reimbursement of employer expenses, as well as his role as the Chief

  10   Fiduciary Officer of two advisory firms wherein he counsels the firms’ advisors

  11   regarding whether their clients should seek reimbursement of employer expenses.

  12   Doc. 282 ¶ 10; Doc. 202-3 at 10–14 (45:13–49:18), 34–35 (144:22–145:25). Rule

  13   702 is satisfied because his testimony will “advance[] the [Court’s] understanding

  14   to any degree” of these issues. Abarca v. Franklin Cty. Water Dist., 761 F. Supp. 2d

  15   1007, 1029 (E.D. Cal. 2011). And his qualifications meet the “low” threshold for

  16   admissibility. PixArt Imaging, Inc. v. Avago Tech. Gen. IP (Singapore) Pte. Ltd.,

  17   No. 10-544, 2011 WL 5417090, at *3 (N.D. Cal. Oct. 27, 2011) (citing Hangarter,

  18   373 F.3d at 1015–16).

  19      The fact that Witz has not served as an in-house fiduciary is not disqualifying

  20   because he is qualified on the subject matter. Grabek, Doc. 728 at 6 (although

  21   expert “may never have served as a fiduciary, he is still qualified to testify to

  22   industry standards”); LaCava v. Merced Irr. Dist., No. 10-853, 2012 WL 913697, at

  23   *5 (E.D. Cal. Mar. 16, 2012) (“[w]hether an expert is the ‘best’ qualified or has

  24   sufficient specialized knowledge is generally a matter of weight”). This District

  25   also has found Witz’s testimony reliable. Tibble v. Edison Int’l, No. 07-5359-SVW,

  26   2017 WL 3523737, at *13 (C.D. Cal. Aug. 16, 2017) (testifying regarding a

  27   recordkeeper’s ability to facilitate a share class change); id., Doc. 541 (testimony).

  28      In addition, Witz has experience performing administrative services for
       CASE NO. 16-CV-6794 AB (JCX)                -7-           MEM. IN OPP. TO MOT. IN LIMINE
                                                                                RE DAVID WITZ
Case 2:16-cv-06794-AB-JC Document 287 Filed 09/13/19 Page 9 of 11 Page ID #:25890



   1   thousands of defined contribution plans. Doc. 282 ¶¶ 2, 4–5, 63. He is

   2   knowledgeable about the services to be performed both internally and outsourced.

   3   Struckhoff Decl. ¶ 2, Ex. 1 at 63:20–66:6. He worked for third party administrators

   4   until 2004. Doc. 282 ¶ 5; contra Doc. 266 at 10 (7:1) (incorrectly claiming his

   5   experience “predates 2000”). As such, he has specialized knowledge regarding the

   6   administrative services necessary to be provided to a retirement plan. Although

   7   Defendants may claim that Witz lacks “particularized expertise”, or that he does not

   8   have enough years of experience in certain areas, those issues goes to the weight of

   9   his testimony. United States v. Garcia, 7 F.3d 885, 889–90 (9th Cir. 1993).

  10   Defendants can develop any purported “[g]aps” in his qualifications through cross

  11   examination. Abarca, 761 F. Supp. 2d at 1028.

  12   III.   Witz offers reliable testimony.

  13      Defendants cannot credibly claim that Witz failed to consider relevant

  14   information regarding the services performed by Northrop employees. The ASA

  15   governing the services performed by Northrop’s departments does not specify the

  16   administrative services that Northrop employees putatively provided to the Plan.

  17   Doc. 202-5. And Northrop failed to follow its terms by presenting a “description of

  18   the services” and the “names, positions, and duties” of Northrop employees for

  19   whom it sought reimbursement. Doc. 266-3 ¶¶ 70–72, 84–86, 88–92. Witz thus

  20   relied on Northrop’s internal records that described the services purportedly

  21   performed. Doc. 202-3 at 79:1–10; Doc. 282 ¶ 62; Doc. 266-3 ¶ 100 n. 109 (citing

  22   Northrop documents). One of these documents (NGC0286711) was the only

  23   document that Defendants’ expert relied on in forming her opinion regarding these

  24   services. Doc. 176-2 ¶ 32 nn.28–29. He also reviewed job responsibilities of

  25   Northrop employees and the services performed by third party service providers.

  26   Doc. 282 ¶¶ 42, 62; Doc. 202-3 at 20–23 (66:16–67:16, 75:13–18, 79:1–10); Doc.

  27   167-3 at 27 (80:7–11), 53–54 (263:23–264:20); Doc. 266-2 at 15 (95:11–16). The

  28   fact that he did not recite all facts during his deposition only affects his credibility
       CASE NO. 16-CV-6794 AB (JCX)                 -8-           MEM. IN OPP. TO MOT. IN LIMINE
                                                                                 RE DAVID WITZ
Case 2:16-cv-06794-AB-JC Document 287 Filed 09/13/19 Page 10 of 11 Page ID #:25891



    1   and “does not necessarily mean that the analysis in his report was flawed.” Network

    2   Prot. Scis., LLC v. Fortinet, Inc., No. 12-1106, 2013 WL 5402089, at *5 (N.D. Cal.

    3   Sept. 26, 2013).

    4      Defendants erroneously claim that Witz was required to conduct a “forensic

    5   analysis” (from records that are not available in this case) and have personal

    6   knowledge from direct interactions with Northrop employees to testify regarding

    7   the non-recordkeeping services needed for the Plan. Doc. 266 at 12. He is not

    8   required to have “firsthand knowledge” to testify. Daubert, 509 U.S. at 592. Any

    9   perceived weaknesses in the “underpinnings” or factual foundation of Witz’s

   10   testimony go to its weight. Bergen, 816 F.2d at 1352 n.5; Tyco Thermal Controls,

   11   LLC v. Redwood Indus., LLC, No. 06-7164, 2012 WL 2792435, at *4 (N.D. Cal.

   12   July 9, 2012). Even if Witz was unaware of a few facts during his deposition,

   13   experts may not be excluded “merely because they are impeachable.” Alaska Rent-

   14   A-Car, Inc. v. Avis Budget Group, Inc., 738 F.3d 960, 969 (9th Cir. 2013).

   15      Excerpts from Witz’s deposition do not demonstrate a lack of understanding on

   16   “central points”. Doc. 266 at 12. Witz recalled the four defined contribution plans

   17   sponsored by Northrop, Doc. 202-3 at 24 (87:11–14), which was consistent with the

   18   recordkeeping agreement, Doc. 170-63 at 9. Although he recalled the approximate

   19   number of Northrop employees who billed time to the Plan during his deposition,

   20   he provided those details in his written testimony and report. Doc. 282 ¶¶ 45‒46,

   21   61, 70; Doc. 266-3 ¶¶ 81, 103. The full-time equivalent number of Northrop

   22   employees billing time to the Plan is immaterial to Witz’s opinions. Cf. Doc. 266 at

   23   11–12. This is because he opines that the general day-to-day administrative

   24   functions performed by Northrop’s benefits departments are overwhelming

   25   performed by outside recordkeepers, including the Plan’s recordkeeper (Hewitt),

   26   and only four full-time employees at most would be necessary to perform non-

   27   recordkeeping services for the Plan. Doc. 282 ¶¶ 62, 77.

   28      Witz bases his opinion that at most four full-time employees were needed to
        CASE NO. 16-CV-6794 AB (JCX)               -9-          MEM. IN OPP. TO MOT. IN LIMINE
                                                                               RE DAVID WITZ
Case 2:16-cv-06794-AB-JC Document 287 Filed 09/13/19 Page 11 of 11 Page ID #:25892



    1   perform non-recordkeeping services on almost 40 years of experience, including his

    2   specialized knowledge of providing administrative services to thousands of plans.

    3   Doc. 282 ¶¶ 61, 63. When asked at his deposition, he explained in detail the

    4   responsibilities of each of those four employees. Doc. 202-03 at 25–27 (104:18–

    5   106:3), 38–44 (249:14–255:24); see also Doc. 282 ¶ 64 (outlining those services).

    6   His opinion also is independently verified by Northrop’s own consultant (TPI).

    7   Doc. 282 ¶ 66. Defendants claim that Witz improperly relied on this report

    8   “knowing that the relevant time” begins in 2010. Doc. 266 at 12 (9:28). However,

    9   Witz was an expert in Grabek that covered the administrative services provided

   10   from 2000 to 2009. As such, he was familiar with the non-recordkeeping services

   11   that were performed in 2007 and those since 2010. He also specifically noted that

   12   the same conclusion reached by TPI in 2007 would apply after 2010. Doc. 282

   13   ¶ 66; Doc. 266-3 ¶ 104. Defendants present no evidence to rebut these conclusions.

   14      Defendants also challenge the weight of Witz’s experience by comparing the

   15   staffing that was required when he administered retirement plans. Doc. 266 at 13.

   16   Witz has adequately explained why more employees were required to administer

   17   2,500 separate plans at his prior employer because those tasks were

   18   administratively more complex. Struckhoff Decl. ¶ 2, Ex. 1 at 248:3–23. Again, this

   19   kind of dispute addresses the weight of Witz’s testimony, not its admissibility.

   20                                     CONCLUSION

   21      Defendants’ motion should be denied.

   22   September 13, 2019                Respectfully submitted,
   23
                                          By: /s/ Kurt C. Struckhoff
   24                                     Kurt C. Struckhoff (pro hac vice)
   25                                     SCHLICHTER, BOGARD & DENTON LLP
                                          Lead Counsel for Plaintiffs
   26
   27
   28
        CASE NO. 16-CV-6794 AB (JCX)              -10-          MEM. IN OPP. TO MOT. IN LIMINE
                                                                               RE DAVID WITZ
